Case 8:15-bk-10182-MW        Doc 69 Filed 05/20/20 Entered 05/20/20 13:06:59                   Desc
                              Main Document Page 1 of 2


 1   SNELL & WILMER L.L.P.
     Michael B. Reynolds, Bar No. 174534
 2   mreynolds@swlaw.com
     Andrew B. Still, Bar No. 312444                                 FILED & ENTERED
 3   astill@swlaw.com
     600 Anton Blvd, Suite 1400
 4   Costa Mesa, California 92626-7689                                    MAY 20 2020
     Telephone:    714.427.7000
 5   Facsimile:    714.427.7799
                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
 6   Attorneys for Debtor                                            BY bolte      DEPUTY CLERK
     Ahmad Malkawi
 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11   In re:                                              Case No. 8:15-bk-10182-MW

12   AHMAD MALKAWI,                                      Chapter 7

13                      Debtor.                          Order Denying without Prejudice
                                                         Chapter 7 Trustee’s Motion for Order:
14                                                       (1) Authorizing Sale of Personal Property
                                                         Assets Free and Clear of Liens and
15                                                       Interests Pursuant to 11 U.S.C. §§ 363(b)
                                                         and (f); (2) Approving Overbid
16                                                       Procedures; and (3) Approving Proposed
                                                         Buyer as Good-Faith Purchaser pursuant
17                                                       to 11 U.S.C. § 363(m)

18                                                       Hearing Information:
                                                         Date:       May 11, 2020
19                                                       Time:       2:00 p.m.
                                                         Courtroom: 6C
20                                                       Address:    411 West Fourth Street
                                                                     Santa Ana, CA 92701
21

22

23            A hearing was held on May 11, 2020, at 2:00 p.m., before the Honorable Mark S.

24   Wallace, United States Bankruptcy Judge for the Central District of California, in Courtroom 6C

25   of the United States Courthouse, located at 411 West Fourth Street, Santa Ana, California, 92701,

26   on the Chapter 7 Trustee’s Motion for Order: (1) Authorizing Sale of Personal Property Assets
27   Free and Clear of Liens and Interests Pursuant to 11 U.S.C. §§ 363(b) and (f); (2) Approving

28   Overbid Procedures; and (3) Approving Proposed Buyer as Good-Faith Purchaser Pursuant to


                                                   -1-
Case 8:15-bk-10182-MW       Doc 69 Filed 05/20/20 Entered 05/20/20 13:06:59              Desc
                             Main Document Page 2 of 2


 1   11 U.S.C. § 363(m) filed by Weneta M.A. Kosmala, the Chapter 7 trustee on April 20, 2020 as

 2   Docket No. 48 (the “Motion”). Appearances were made as noted on the record.

 3           The Court, having read and considered the Motion, Debtor’s opposition thereto, the

 4   pleadings, papers and evidence submitted by the parties, having heard and considered the

 5   arguments and statements of counsel at the hearing on the Motion, and for the reasons stated on

 6   the record,

 7           IT IS ORDERED that the Motion is denied without prejudice; and

 8           IT IS FURTHER ORDERED that no renewed Motion may be filed prior to October 31,

 9   2020.

10                                                  ###

11

12

13

14

15

16

17

18

19

20
21

22

23
     Date: May 20, 2020
24

25

26
27

28


                                                   -2-
